Case: 16-14782   Date Filed: 06/12/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14782
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cr-00425-CEH-MAP-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

THOMAS KOHLER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 12, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-14782     Date Filed: 06/12/2017    Page: 2 of 4


      Thomas Kohler appeals his sentence of 151 months of imprisonment for

conspiring to possess with intent to distribute 500 grams or more of

methamphetamine. 21 U.S.C. § 841(a), (b)(1)(A)(viii). Kohler challenges the

finding that he was responsible for more than 1.5 kilograms of methamphetamine

ice, which is defined as a mixture containing methamphetamine of at least 80

percent purity, United States Sentencing Guidelines Manual § 2D1.1 n.(C) to Drug

Quantity Table (2015). Kohler also argues that his sentence is substantively

unreasonable. We affirm.

      The government argues that Kohler invited any error in the calculation of the

quantity of drugs involved in his offense, but we disagree. A party invites error by

inducing or agreeing to a decision that it later challenges as error. United States v.

Love, 449 F.3d 1154, 1157 (11th Cir. 2006). Kohler acknowledged that the

government correctly appraised the street value of methamphetamine ice, but he

contested determining the quantity of the drug based on its price.

      The district court did not clearly err in attributing to Kohler more than 1.5

kilograms of methamphetamine ice. Kohler delivered to a known coconspirator a

backpack containing a lunchbox filled with $45,000 in cash. The district court

reasonably inferred that the cash constituted drug proceeds based on Kohler’s role

as a courier and a telephone conversation recorded by the jail in which the manager

of the conspiracy, Isaias Villa, discussed the contents of the backpack with Kohler.


                                           2
               Case: 16-14782     Date Filed: 06/12/2017    Page: 3 of 4


See United States v. Chavez, 584 F.3d 1354, 1366–67 (11th Cir. 2009). And Kohler

did not object during sentencing when a witness for the government referred to the

cash as drug proceeds. See United States v. Wise, 881 F.2d 970, 973 (11th Cir.

1989). Based on the undisputed conversion value of $20,000 per kilogram, the

district court was entitled to find that the drug proceeds represented the sale of

about 2 kilograms of methamphetamine ice. See Chavez, 584 F.3d at 1367.

      The district court did not abuse its discretion in sentencing Kohler to 151

months of imprisonment. Kohler’s presentence investigation report provided an

offense level of 36, but the district court reduced his offense level by three levels to

adjust for his mitigating role, see U.S.S.G. § 2D1.1(a)(5), and an additional two

levels for his minor role, see id. § 3B1.2(b), which resulted in an advisory

guideline range of 151 to 188 months of imprisonment. The district court

reasonably determined that a sentence at the low end of Kohler’s advisory

guideline range was required to “account[] for [his] personal history and

characteristics including [his] involvement” in the conspiracy. See 18 U.S.C.

§ 3553.

      Kohler complains about a disparity between his sentence and the lesser

sentences received by his coconspirators, but Kohler was not similarly situated to

those coconspirators. See United States v. Spoerke, 568 F.3d 1236, 1252 (11th Cir.

2009). As the district court stated, Kohler had a higher criminal history score, had


                                           3
              Case: 16-14782     Date Filed: 06/12/2017   Page: 4 of 4


“been incarcerated before . . . several times,” had “violated probation and

community control,” and had decided to go to trial instead of pleading guilty and

testifying for the government. Kohler’s sentence is reasonable.

      We AFFIRM Kohler’s sentence.




                                          4